Citation Nr: 1208538	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-42 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 30 percent for PTSD.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2012; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction over the claim of entitlement to TDIU on appeal in light of the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU was part and parcel of a claim for increased evaluation.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning April 10, 2008, the Veteran's PTSD symptomatology and their functional effects most closely approximate the criteria for a 70 percent evaluation, including: flattened affect; sleep impairment with nightmares and flashbacks; suicidal ideations; an impaired impulse control; occasional neglect of his personal appearance and hygiene; difficulty adapting to stressful circumstances, particularly in a worklike setting; and, an inability to establish and maintain effective relationships, particularly due to his severe isolative tendencies.

2.  At no time during the appeal period does the evidence show total occupational and social impairment or demonstrate gross impairment in thought processes and communications; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time and place; or, significant memory loss related to his psychiatric symptomatology.

3.  The evidence of record demonstrates that the Veteran is unable to obtain and maintain substantially gainful employment due to his PTSD symptomatology, beginning April 10, 2008-the date on which entitlement to those benefits arose.


CONCLUSIONS OF LAW

1.  Beginning April 10, 2008, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  A total rating based on individual unemployability due to service-connected disabilities is warranted, beginning April 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in July 2008 and March 2011 that provided information as to what evidence was required to substantiate the claim for increase and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date, and the July 2008 letter also provided the Veteran with the Rating Schedule criteria on which his claim for increase would be predicated.  Accordingly, no further development is required with respect to the duty to notify as to the Veteran's increased evaluation claim for PTSD.

In light of the favorable decision, discussed below, as to the issue of entitlement to TDIU, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Service connection for PTSD was granted in a July 2006 rating decision; a noncompensable evaluation was assigned from September 20, 2005, and a 10 percent rating was assigned from February 10, 2006.  The Veteran appealed that determination and a 30 percent evaluation was granted in an October 2007 rating decision.  On that same day in October 2007, VA issued a statement of the case.  The Veteran never perfected an appeal as to that decision.  

In a July 7, 2008 correspondence, the Veteran stated that he wished to apply for an increased evaluation for his PTSD.

Review of Vet Center treatment notes from throughout the applicable appeal period demonstrates only group therapy sessions, without indicating any  symptomatology specific to the Veteran.

A December 2007 VA record reflects a Global Assessment of Functioning (GAF) score of 45, but does not describe any symptomatology.   

In an April 10, 2008, VA treatment note, is shown to have indicated that his symptomatology was getting worse, and that he did not like to be around anyone. The Veteran kept to himself and isolated from others.  He also indicated that sleep impairment and nightmares were a problem, as were depression and insomnia.  He was dysthymic and had poor personal hygiene.  

A June 2009 VA treatment record, which is deemed to be representative of his symptoms throughout the appeal period, shows that the Veteran was taking  to be two antidepressants.  He denied any suicidal and homicidal ideations, intent or plan.  He had adequate grooming and hygiene, good eye contact, and normal psychomotor activities.  There was no evidence of abnormal involuntary movements.  The Veteran's mood was euthymic and his affect was mood-congruent.  His speech was normal rate, volume and rhythm.  He denied any auditory, visual, tactile or olfactory hallucinations and his thought content did not reveal any delusions, obsessions, compulsions, or phobia.  His memory was grossly intact, with limited insight and fair judgment.  His GAF score was 45.  

July 2010 and October 2010 VA treatment records indicate that the Veteran had poor personal hygiene.  An August 2010 report indicated passive thoughts of death, anhedonia, and low energy.  The Veteran was irritable, and other findings were consistent with those detailed above.  More recently, a January 2011 clinical record showed a euthymic mood, restricted affect, fair grooming and eye contact, and goal-directed thought processes and normal speech.  He was oriented to person, time and place and he denied suicidal or homicidal ideations.  He reported his relationship with his wife was not close.

The Veteran underwent a VA examination in August 2008.  He was found not to be a reliable historian, as he did not remember dates and details regarding treatment for his psychiatric disorder.  He indicated that his memory was better prior to his January 2007 stroke.  Socially, he had been married to his wife for 10 years and felt that she understood him.  He reported having a satisfactory relationship with his only biological daughter; his stepson had passed away due to a medical condition and he had lost contact with the stepchildren from his previous marriage.  He also stated that he used to ride his motorcycle in a club, but that since his stroke and the death of a friend who accompanied him in the club, he has not ridden.  He further expressed an interest in fishing, though he could no longer do so as his gear had been stolen.  

Further regarding his symptoms, the Veteran endorsed nightmares, during which he sometimes attempted to choke his wife.  He isolated himself, noting that he had been active in the American Legion and motorcycle club in the past, but no longer engaged in such activities.  

Objectively, the Veteran was clean and casually dressed.  His psychomotor activity and speech were unremarkable.  He was suspicious and guarded, with a constricted affect.  His mood was anxious, agitated, elated and depressed.  His attention was intact and he was oriented to person, time and place.  The Veteran's thought processes and content were unremarkable, there were no hallucinations or delusions.  The Veteran endorsed sleeping problems.  He did not demonstrate any inappropriate or ritualistic/obsessive behaviors during the interview.   He reported a history of panic attacks several months prior, but could not remember exactly when.  He also had homicidal and suicidal thoughts, including harming people "who have wronged him and then killing himself," but stated that he could not act on those thoughts because of his spiritual beliefs.  His impulse control was fair without any noted episodes of violence.  He was able to maintain minimum personal hygiene and did had no problem with his activities of daily living.  While he did not have problems with his activities of daily living, this was more than likely due to his isolation.  His remote memory was normal, but recent memory was severely impaired and immediate memory was mildly impaired.  The Veteran reported nightmares and flashbacks on a regular basis, and had hypervigilant behaviors, including checking and rechecking windows and doors multiple times before going to bed, and sitting with his back to a wall in public places.  The Veteran stated his symptomatology was worsening over time, and particularly since his last VA examination in February 2007, but he could not provide any specific examples to demonstrate this.  

Following the evaluation, the Veteran was assigned a GAF of 40.  The examiner noted that the Veteran had been assigned a GAF of 40 in February 2007 and that there was "nothing in his record to indicate any significant change in the GAF score and [he] did not present any new information that would suggest that his functioning has gotten better or worse."  The examiner noted that the Veteran's isolation has prevented any meaningful social and/or interpersonal relationships and has served to prevent him from participating in recreational activities or hobbies which other people are able to enjoy.  He also noted that the Veteran was a retired postal employee, who has expressed a willingness to get a part-time job.  However, the examiner found it unlikely that the Veteran would be able to find employment that would be compatible with his level of isolation and avoidance, and he noted that there had been some difficulties with employment prior to his retirement in 2004.  The examiner concluded by indicating that the Veteran was totally impaired occupationally and socially due to his PTSD symptomatology.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed his claim for increased evaluation on July 7, 2008; throughout the appeal period, he has been assigned a 30 percent evaluation for his PTSD.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2011).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Based on the facts as set forth above, the Board finds that the criteria for a 70 percent disability rating has been met beginning April 10, 2008.  From that period onward, the Veteran's symptomatology included: a flattened affect; sleep impairment with nightmares and flashbacks; suicidal ideations; an impaired impulse control; occasional neglect of his personal appearance and hygiene; difficulty adapting to stressful circumstances, particularly in a worklike setting; and, an inability to establish and maintain effective relationships, particularly due to his severe isolative tendencies.  The Veteran additionally is shown to have a GAF of 40 during the appeal period.

A 100 percent evaluation is not for application in this case because the manifestations of the Veteran's psychiatric symptomatology is not on the magnitude of the severity required for assignment of that evaluation.  Specifically, the evidence of record demonstrates the lack of any persistent hallucinations or delusions or grossly inappropriate behavior throughout the appeal period.  Nor is there any evidence that the Veteran has a gross impairment of thought processes or communication, or any disorientation to time and place.  Rather, throughout the appeal period he was shown to be fully oriented and his thought processes and communication/speech was shown to be unremarkable or normal.

The Board acknowledges the complaints of homicidal and suicidal thoughts and ideations during the appeal period.  However, this is deemed to be contemplated 
by the 70 percent evaluation awarded in this decision.  Moreover, the severity of those symptoms fails to demonstrate that he is a persistent danger to himself or others.  In fact, the Veteran himself indicated that he could not act on those thoughts because of his spiritual beliefs.  Furthermore, there is no history of any violence or assaultiveness.

Additionally, the Board also acknowledges the Veteran's noted memory loss, which appears to be significant in this case.  However, the Veteran is also noted as having a stroke and he specifically indicated that his memory was better prior to his stroke in January 2007.  Thus, the Board finds that while some memory loss may be attributed to his psychiatric symptomatology, the Veteran has specifically attributed such memory loss to a different medical condition rather than his psychiatric symptomatology.

Also, the Board has acknowledged the instances of the Veteran's neglect of his personal hygiene.  However, such manifestations of such neglect are only occasional during the appeal period.  Moreover, the Veteran is not shown to have any inability to perform his activities of daily living.  While the examiner stated that the Veteran was limited in his ability to perform activities of daily living due to his isolative behavior, it was noted that he was not unable to perform them at all.

In so assigning the above effective date, the Board has specifically applied 38 C.F.R. § 3.400(o), which indicates that the assignable effective date can be up to one year prior to the filing of a claim for increase if such can be factually ascertainable on that date.  In this case, the Board has noted that April 10, 2008 is the first such factually ascertainable increase in symptomatology noted in the one year prior to the Veteran's filed July 2008 claim for increase.

Accordingly, the Board finds that a 70 percent evaluation, but no higher, is warranted for the Veteran's PTSD, effective April 10, 2008.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic Code 9411.

Finally, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Regarding entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Initially, in light of the Board's grant of a 70 percent evaluation for PTSD, as discussed above, the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board finds that on the evidence of record, entitlement to TDIU has been established as of April 10, 2008, the date that entitlement to that benefit arose.  See 38 C.F.R. § 3.400 (2011).  

The evidence of record is clear that the Veteran's psychiatric disorder prevents him from obtaining and maintaining substantially gainful employment; such a finding is specifically made in the August 2008 VA examination, where the examiner noted that the Veteran would be unlikely to find employment given the level of his isolative and avoidance behavior.  The record further indicated that the Veteran retired as a postal employee in 2004, well before the claim for increase was filed.  Thus, TDIU is awarded effective April 10, 2008.  See 38 C.F.R. § 4.16(a).


ORDER

A 70 percent evaluation, but no higher, for PTSD is granted, effective April 10, 2008, subject to the regulations controlling the payment of monetary benefits.

Entitlement to TDIU is granted, effective April 10, 2008, subject to the regulations controlling the payment of monetary benefits.


REMAND

During the pendency of the appeal, the Veteran filed a claim for service connection for bilateral hearing loss in March 2011; such a claim was denied in a July 2011 rating decision, and reconsidered and denied again in a September 2011 rating decision.  The Veteran submitted a December 2011 correspondence which indicated that it was a notice of disagreement with the denial of service connection for bilateral hearing loss.  No statement of the case has yet been issued with respect to that issue.  VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary for this purpose.

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his service connection for bilateral hearing loss claim by filing a timely substantive appeal.  That claim is to be returned to the Board only if such a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


